PER CURIAM.
Defendant w,as convicted of stopping a train of cars, of which he was in charge as conductor, upon and across a street in the city of Mankato, and holding the same there for more than ten minutes, in violation of the statutes, ■and appealed from an order denying his motion for a new trial.
A careful examination of the evidence leads to the conclusion that the evidence sustains the verdict, and that defendant’s theory of the case, viz., that the obstruction of the street was occasioned by an accident to the train, the breaking of a coupling, and unavoidable, was submitted to the jury under proper instructions. We discover no error sufficient to justify- a reversal.
Order affirmed. •